DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/08/21.

Claim Interpretation
For clarity it is noted that claims 1-11 are fully supported by the priority document, but claims 12-16 are supported only by the current application (which is a continuation in part).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 8, 9, 10, and 11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 13, 8, 9, and 12, respectively, of U.S. Patent No. 10,317,246 (hereinafter “ ’246 ”). Although the claims at issue are not identical, they are not patentably distinct from each other because ‘246 claims each and every particular of the instant claims.
‘246 claims [see claim 1] a sensor producing a signal indicative of reel rotation, a first processor receiving the signal and counting forward rotations; a memory for storing this number; a battery; a first transceiver; wherein a remaining length of the material wound on the reel is calculated based on at least the number of forward rotations; [claim 2] a radio frequency transmitter; [claim 3] a unique identification number and associated global memory; [claim 4] a clock, wherein the memory stores times with rotation numbers; [claim 5] storing forward rotation numbers with associated time values and unique identification numbers; [claim 6] current geographic position; [claims 7] geographic position associated with the forward rotations; [claim 13] a single circuit board; [claim 8] a location receiver (i.e. the claimed GPS); [claim 9] a global memory storing the identification number and forward rotations; [claim 12] a single circuit board.  This corresponds to (respectively) instant claims 1-11.
  Claims 12-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of ‘246 in view of US Patent Application Publication No. 2014/0224755.  ‘246 claims the particulars of instant claim 1, but fails to claim the accelerometer and associated function as per instant claims 12-16.  US Patent Application Publication No. 2014/0224755 teaches a reel which winds and unwinds a line, and a sensor system to measure rope length, and further teaches an .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Gress.
Regarding claim 1 Gress discloses a system for tracking a length of a material wound on a reel (504), the material having a known starting length and a known thickness, the reel (504) having a reel (504) core of known width and known volume, the reel (504) further having reel (504) flanges physically connected to the reel (504) at opposite ends of the reel (504) core such that the reel (504) flanges rotate with the reel (504) core, the material being wound about the reel (504) core between the reel (504) flanges, the system comprising:
a sensor (508/510) physically attached to the reel (504) to produce a signal indicative of one of forward and reverse rotation of the reel (504);

a memory (inherent in 522 or the control would not function) operably associated with the first processor (522) for storing the total number of forward rotations (i.e. “counter,” see column 20 lines 27-29) of the reel (504);
a first battery (see column 20 line 20) powering the processor, the memory (inherent in 522 or the control would not function), and the sensor (508/510);
a first transceiver (524) operably coupled (at least indirectly) to the memory (inherent in 522 or the control would not function); and
wherein a spooled length (i.e. “distance,” see column 20 line 39) of the material wound from the reel (504) is calculated based on at least the total number of forward rotations of the reel (504).
While Gress discloses tracking the amount of line spooled from the line, Gress does not teach calculating the remaining length of line on the drum. Since the length of line is known, and the length of line payed out is known, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the remaining length of the line in order to avoid over-payout of the line.

Regarding claim 2 Gress discloses the above system.  Gress teaches a radio frequency transmitter (column 9 lines 38-43), but it is not clear if this teaching is disclosed as the same embodiment as the above system, or as an alternative thereto.  It would have been obvious to one of ordinary skill in the art before the effective filing 
Regarding claim 3 Modified Gress discloses the above system.  In a disclosed embodiment (see figure 39) Gress teaches wherein a memory (see figure 39) which stores a unique identification number (i.e. “job number,” see column 28 lines 57-63), the system further comprising: a global memory (1242/1252) operably coupled to the first transceiver for storing the unique identification number and other information (see figure 39 and column 28 lines 57-63).  It is not clear if this teaching is disclosed as the same embodiment as the above system, or as an alternative thereto.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the global memory of Gress to the embodiment relied upon above in order to wirelessly connect the components of Gress.
While Gress discloses tracking the amount of line spooled from the line, Gress does not teach calculating the remaining length of line on the drum. Since the length of line is known, and the length of line payed out is known, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to calculate the remaining length of the line in order to avoid over-payout of the line.
 Regarding claim 4 Modified Gress discloses the above system, and further teaches: a clock (see 1280 in figure 39) coupled to the memory (i.e. of figure 39) that outputs time values (at 1270/1272), the memory storing over time one or more of a total number of forward rotations (i.e. in calculating line distance payed out) of the reel (504) each with an associated time value.
claim 5 Modified Gress discloses the above system, and further teaches wherein the global memory (1242/1252) further stores one or more of records comprising a respective one of the of total number of forward rotations (i.e. in calculating line distance payed out) of the reel (504) and the associated time value associated with the unique identification number (i.e. “run time” see figure 39).
Regarding claims 6 and 9 modified Gress teaches the above system.  Gress further teaches a location receiver (834) that outputs a current geographic position, but it is not clear if this teaching is disclosed as the same embodiment as the above system, or as an alternative thereto.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add the GPS functionality of Gress figure 26 to the embodiment relied upon above in order to keep track of the location of the spool.
Regarding claim 7 modified Gress teaches the above system, and further teaches wherein each record (see information packet at 1270/1272) in the records associated with the unique identification number (Job Number) further contains the geographic position (i.e. via 834) associated with the respective one of the of total number of forward rotations (i.e. used to calculate the distance of line payed out) of the reel (504).
Regarding claims 8 and 11 modified Gress teaches the above system, and further teaches wherein the sensors (508/510), first processor (522), clock (see 1280 in figure 39), location receiver (834), and memory (of figure 39) are disposed in association with a single system. Gress does not indicate a single circuit board.  Official Notice is given that single circuit boards are old and well known in the art.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the controller elements in a single circuit board in order to speed manufacture.
Regarding claim 10 Modified Gress discloses the above system, and further teaches wherein the global memory (1242/1252) further stores one or more of records comprising a respective one of the of total number of forward rotations (i.e. in calculating line distance payed out) of the reel (504) and the associated time value associated with the unique identification number (i.e. “run time” see figure 39).

Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Gress in view of US Patent Application Publication No. 2014/0224755 (hereinafter “Eriksson”).
Regarding claims 12-13 and 16 Gress discloses the above system, but does not disclose a sensor which reads angular orientation.  Eriksson teaches a reel which winds and unwinds a line, and a sensor system to measure rope length.  Eriksson further teaches an accelerometer which reads angular orientation in order measure rotation of the reel to measure rope length (see paragraph 56). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the accelerometer of Eriksson in the system of Gress in order to gain a more accurate measure of angular orientation.
Regarding claim 14 modified Gress teaches wherein the angular orientation read by the sensor (Eriksson paragraph 56) is alterable (capable of being altered, i.e. this is a functional recitation) by applying a correction factor.
claim 15 modified Gress teaches wherein the correction factor is determinable (capable of being determined, i.e. this is a functional recitation) by analyzing feedback.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Such references show different modes of constructing a reel.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830. The examiner can normally be reached M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Mansen can be reached on (571)272-6608. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/N.L.A/           Examiner, Art Unit 3654                          

/SANG K KIM/           Primary Examiner, Art Unit 3654